SHEPARD, Chief Justice.
This is an appeal from an Industrial Commission decision denying Madsen unemployment compensation benefits. We affirm.
Claimant Madsen sought unemployment benefits for a twelve-month period commencing June 30, 1985, thereby extending benefits that he had previously received. That claim was denied by the Department of Employment, affirmed by the Industrial Commission, and upon appeal to this Court the decision of the Industrial Commission was affirmed. See Madsen v. Department of Transportation and Department of Employment, 112 Idaho 104, 730 P.2d 1024 (1986). In that proceeding claimant asserted that he had received a check in the amount of $610.50 from a family-held corporation “for services rendered from ‘1985-1990.’ ”
Two months after this Court’s decision affirming a denial of unemployment benefits, Madsen again filed a claim for unemployment benefits for the same period of time covered in the previous proceedings, asserting the same ploy, i.e., the receipt of a check for “wages” from the same family-held corporation. That claim was denied by the Department of Employment and affirmed on appeal by the Industrial Commission.
We hold that the prior decisions of the Department of Employment and the Industrial Commission as affirmed by this Court in Madsen v. Department of Transportation, 112 Idaho 104, 730 P.2d 1024 (1986), are res judicata as to the claim for unemployment benefits.
The decision of the Industrial Commission in the instant cause is affirmed. Costs to respondent.
BAKES, BISTLINE, HUNTLEY and JOHNSON, JJ. concur.